EXHIBIT 3.1 ARTICLE VI SHARES OF STOCK AND THEIR TRANSFER SECTION 1.SHARES OF STOCK.The shares of capital stock of the corporation may be certificated or uncertificated as determined by the Board of Directors.Any certificates representing shares of capital stock shall be in such form as may be determined by the Board of Directors.Such certificates shall be signed (manually or by facsimile) by the President and by the Secretary or an Assistant Secretary and shall be sealed with the seal of the corporation.The name of the person to whom shares are issued, and the number of shares and date of issue, shall be entered on the books of the corporation. SECTION 2.
